Citation Nr: 0916012	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond August 10, 
2001.


REPRESENTATION

Appellant represented by:  Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to August 
1991.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a March 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the benefit sought on appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that there is additional evidence 
that has not been obtained that is relevant to the Veteran's 
claim that should be obtained prior to further appellate 
review.  

Generally, a veteran who is eligible under the Montgomery GI 
Bill (MGIB) is entitled to 36 months of educational 
assistance, which must be used within 10 years of discharge 
from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 
21.7050(a).  In this case, the Veteran was discharged from 
active duty on August 9, 1991, and his 10 year period of 
eligibility expired on August 10, 2001.  In October 2004, the 
Veteran filed a claim for an extension of the delimiting date 
for MGIB educational assistance, asserting that he was unable 
to pursue a program of education during the original 
delimiting period due to his service-connected mental 
disorder.  He claims that his mental and emotional state at 
present is such that he is able to take advantage of 
education benefits.  His claim was denied in March 2005 on 
the basis that the evidence did not conclusively show that 
training was medically infeasible due to disability.  

The law provides that VA shall grant an extension of the 
applicable delimiting period provided that the veteran 
applies for an extension within a specified time period, and 
he was prevented from initiating or completing the chosen 
program during the original period due to physical or mental 
disability that did not result from the veteran's willful 
misconduct.  38 C.F.R. § 21.7051(a)(2).  It must be clearly 
established by medical evidence that such a program of 
education was medically infeasible.  38 C.F.R. § 
21.7051(a)(2).  The VA must receive a claim for an extended 
period of eligibility by the later of the following dates: 
One year from the date on which the veteran's original period 
of eligibility ended, or one year from the date on which the 
veteran's physical or mental disability no longer prevented 
him from beginning or resuming a chosen program of education.  
38 C.F.R. §§ 21.1033(c), 21.7051(a).  

A review of the record indicates that the evidence is 
insufficient to decide the claim.  Thus, further development 
under the duty to assist is required.  Particularly, it is 
noted that at the time of a VA examination in October 1997, 
the Veteran reported that he was taking courses at Anne 
Arundel Community College and that he was "doing well."  
There is no documentation in the file pertaining to his 
attendance at the community college.  Further, at the time of 
his hearing in February 2009, the Veteran testified that in 
2005 he attended school, which he did not identify by name, 
and earned a B average.  He also stated that he sought 
medical treatment for his mental disorder at various VA 
Medical Centers (VAMCs) in the years following service.  He 
noted treatment at the Baltimore VAMC in 1991-1992 and 1994-
1995, the Loma Linda, California VAMC in the early 1990s, and 
the Las Vegas, Nevada VAMC in the early 1990s.  The Board 
would also observe that in a statement from a VA physician 
dated in January 2005 it was reported that the Veteran had 
been treated at the VAMC in Baltimore since approximately 
1993.  

The VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of the 
existence of these records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error. . . .")

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran 
to provide information concerning any 
educational training or college classes he 
has attended since August 1991, and to 
furnish all transcripts associated with 
such training and/or classes, to include 
Anne Arundel Community College in 1997 and 
the school he attended in 2005.  

2.  The RO/AMC should obtain and associate 
with the claims file any records dated 
since August 1991, pertaining to mental 
disorder complaints, diagnosis, and 
treatment pertaining to the Veteran from 
the VA Medical Centers in Baltimore, Loma 
Linda, and Las Vegas, which have not 
already been associated with the claims 
files.  

3.  After completing the above 
development, the RO/AMC should refer the 
expanded record to a psychiatrist for 
review and an opinion as to whether the 
Veteran was prevented from initiating or 
completing a program of education due to 
mental disability that did not result from 
the his willful misconduct.  If it is 
determined that the Veteran was prevented 
from initiating or completing a program of 
education, the psychiatrist should specify 
at what point it was infeasible for the 
Veteran to pursue a program of education 
and at what point it was feasible for the 
Veteran to pursue a program of education.  
In doing so, the psychiatrist is requested 
to comment on the January 2005 opinion 
from the VA physician that the Veteran's 
psychiatric disorder prevented him from 
him from going to school from 
approximately 1994 to the end of 2004 and 
whether that opinion is supported by the 
medical evidence of record.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the psychiatrist should so state and 
explain why an opinion cannot be provided 
without resort to speculation.  

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


